

115 HR 5056 IH: Confederate Commemorative Works Inventory and Joint Resource Study Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5056IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. McEachin (for himself, Mr. Grijalva, Mr. Brown of Maryland, Mrs. Napolitano, Ms. Tsongas, Mr. Gomez, Ms. Lee, Mr. Pocan, Mrs. Watson Coleman, Ms. Norton, Mr. Johnson of Georgia, Ms. Bass, Mr. Hastings, Mr. McGovern, Ms. Wasserman Schultz, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of the Interior, the Secretary of Defense, and the Secretary of Veterans
			 Affairs to
			 inventory Confederate commemorative works on certain Federal lands, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Confederate Commemorative Works Inventory and Joint Resource Study Act. 2.FindingsCongress finds the following:
 (1)The American Civil War was fought between 1861 and 1865. (2)As early as 1864, efforts were underway to preserve places that had been the location of pivotal battles during the Civil War, even before surrender occurred.
 (3)The National Park Service preserves unimpaired the natural and cultural resources and values of the National Park System for the enjoyment, education, and inspiration of this and future generations, including sites dedicated to the interpretation of the American Civil War.
 (4)The National Park Service, the Department of Veterans Affairs, and the Department of Defense administer public lands that are responsible for Confederate commemorative works.
 (5)There are 147 national cemeteries in the United States. Fourteen are maintained by the Department of the Interior, through the National Park Service. The Department of Veterans Affairs, through the National Cemetery Administration, administers 131 cemeteries. The Department of Defense, through the Army, administers 2 cemeteries.
 (6)The Department of Defense has jurisdiction over— (A)10 major United States military installations named in honor of Confederate military leaders; and
 (B)Navy ships named after Confederate victories. 3.DefinitionsFor the purposes of this Act:
 (1)Confederate commemorative workThe term Confederate commemorative work— (A)means any work that mentions individuals or units who participated or served in the advancement of Confederate efforts; and
 (B)includes the Confederate flag and any other symbols or signage that honors the Confederacy, including any monument, statue, or plaque that honors a Confederate leader, soldier, or supporter of the Confederate States of America.
 (2)Confederate FlagThe term Confederate flag— (A)means the national flag of the Confederacy from 1861 through 1865; and
 (B)includes the Stars and Bars, the Stainless Banner, the Blood-Stained Banner, the Confederate States Navy flag, the battle flag of the Army of Northern Virginia, any State or regimental flag as such flag was depicted during 1861–1865, and modern representations of the Confederate battle flag.
 (3)DirectorThe term Director means the Director of the National Park Service. (4)Secretary concernedThe term Secretary concerned means the Secretary of the Interior, the Secretary of Defense, and the Secretary of Veterans Affairs, each in reference to Federal land under the jurisdiction of that Secretary.
			4.Inventory and resource study
 (a)In generalEach Secretary concerned shall— (1)conduct a full inventory of Confederate commemorative works under the administrative jurisdiction of that Secretary; and
 (2)submit a copy of that inventory to the Director. (b)Contents of studyUsing the inventories received pursuant to subsection (a), the Director shall conduct a special resource study that—
 (1)examines works, commemorating and interpreting the Civil War, the commemoration thereof, the soldiers, people on the home front and battle lines, and the related locations in the United States from 1861 through 1865; and
 (2)identifies— (A)a historical assessment, based on extensive research, of each inventoried Confederate commemorative work;
 (B)an evaluation of the suitability and feasibility of retaining the Confederate commemorative work; (C)the identification of properties that could meet criteria for listing in the National Register of Historic Places or criteria for designation as National Historic Landmarks or if the Confederate commemorative work is already on the or part of, another designation or district;
 (D)an evaluation of relevant historical research on, education about, interpretation of, and public awareness of the Confederate commemorative work; and
 (E)any other matters that the Director determines to be appropriate for this study. (c)ReportNot later than 2 years after funds are made available for the study, the Secretary of the Interior shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the findings of the study required under subsection (b) and any related recommendations.
			